DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 23, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 8 are allowable over the Prior Art of Record because it fails to teach or suggest a chalk line marking apparatus comprising a crank comprising an angled shaft and at least one crank knuckle; a pin hingedly connecting said at least one handle knuckle and said at least one crank knuckle so that said handle base is configured to rotate about said crank; a trigger comprising a trigger bottom, a trigger actuator, a front trigger flange, a rear trigger flange, a trigger shaft, a cord entry aperture, a cord cavity located on said trigger bottom, and an angled cord cavity channel that extends at an angle between said cord cavity aperture and said cord cavity; a trigger spring having one end disposed on said trigger shaft, and an opposite end of said trigger spring disposed on a spring stop shaft located on said left housing, wherein said trigger spring is configured to bias said trigger in a downward direction towards a surface to be marked so that said chalk line marking apparatus marks a chalk line on a surface in combination with the remaining limitations of the claims.

Claims 9 - 10 are allowable over the Prior Art of Record because it fails to teach or suggest a method of using a chalk line marking apparatus comprising the steps of moving said marking cord, as said marking cord is pulled from said marking cord cavity, through an angled cord cavity channel through a trigger at a downward angle so that said marking cord exits said trigger from said cord cavity, located at a bottom side of said trigger, at a downward angle that ensures that said marking cord contacts a marking surface; lifting a trigger actuator of a trigger against a bias created by a trigger spring so that a front trigger flange moves along a left side front trigger channel and a right side front trigger channel, and a rear trigger flange moves along a left rear trigger channel and a right side rear trigger channel of a left housing and a right housing; 14HMMR.02USU 1 moving a trigger neck along a trigger slot located between said left housing and said right housing by said lifting said trigger actuator; releasing said trigger actuator so that said trigger spring forces said trigger and said marking cord downwardly towards a surface to be marked so that said cord is flush with said surface in combination with the remaining limitations of the claims.

Claims 11- 24 are allowable over the Prior Art of Record because it fails to teach or suggest a method of making a chalk line marking apparatus comprising the steps of passing said marking cord through a cord entry aperture on a trigger, through an angled cord cavity channel on said trigger, and out of said angled cord cavity channel on a bottom portion of said trigger that ensures that said marking cord contacts a surface to be marked and creates an accurate chalk line mark on said surface to be marked when said trigger is actuated; providing trigger guides on said chalk line marking apparatus that allow said trigger to move said marking cord and compress a trigger spring so that said marking cord is snapped against said surface to be marked when said trigger is released in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Dekort (US 6,895,679)
Tessel et al. (US Pub. No. 2004/0211074)
Nemes (US 5,822,874)
Urso (US 4,775,112)
Karlsson et al. (US 4,579,296)
Lane et al. (US 4,197,656)
Parker et al. (US 2,601,788)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 1, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861